Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted plaintiff’s motion to restore this matter to the calendar. The automatic stay pursuant to section 362 (a) (1) of the Bankruptcy Code (11 USC § 362 [a] [1]) does not apply to non-debtor defendants (Central Buffalo Project Corp. v Edison Bros. Stores, 205 AD2d 295, 297). Although an exception has been recognized when the bankrupt is obligated to indemnify a non-debtor defendant (see, e.g., Robins Co. v Piccinin, 788 F2d 994, 999, cert denied 479 US 876), the City of Syracuse has failed to show that such circumstance exists here. (Appeal from Order of Supreme Court, Onondaga County, Hayes, J.—Restore to Calendar.) Present—Denman, P. J., Pine, Fallon, Callahan and Balio, JJ.